Clarence Fitzpatrick, the appellant, was indicted by the grand jury of Montgomery County, Alabama, for the murder of Anna Belle Carr. Upon his trial, Fitzpatrick was convicted of murder in the first degree and his punishment fixed at death.
There is no bill of exceptions, the appeal being upon the record proper. We have carefully examined the record and find no error therein. The judgment of conviction and the sentence pronounced by the trial court must therefore be affirmed.
The date for the execution of the sentence having passed, it is hereby ordered that Friday, the 6th day of August, 1943, be and it is hereby set for the execution of the death sentence as provided by law.
Affirmed.
All the Justices concur. *Page 409